DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 9, 2021.  Claims 1-15 and 26-28 are currently pending.

Allowable Subject Matter
Claims 1-15 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an encoder apparatus as claimed, comprising: a scale; a position detection system including a light emitter that irradiates the scale with light; a light receiving sensor that detects the light from the scale; and a detect circuit that detects position information on a mover based on a detection result of the light receiving sensor; more specifically in combination with an electric signal generator that generates an electric signal in response to movement of the mover; a light emission adjuster that controls the light emitter and the light receiving sensor; a battery; and a regulator that adjusts power supplied from the battery to the light emission adjuster based on the electric signal, wherein the scale includes a first scale and a second scale positioned circumferentially inward of the first scale, and the light emitter irradiates both the first scale and the second scale in response to power being supplied from the battery to the light emission adjuster.
Claims 2-15 and 26-28 are allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments, filed December 9, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim and its corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878